LETTS, Chief Judge,
dissenting.
I do not agree that the plaintiff “specifically waived the right to a mistrial.” The colloquy in substance consisted of an enqui-ry by plaintiff’s counsel as to whether the judge would postpone a ruling on any motion for a mistrial. To this the judge responded in the negative. In my view no motion for a mistrial was ever actually made to be waived. An actual motion for mistrial was not required under the facts of this case according to Nelson v. Reliance Insurance Company, 368 So.2d 361 (Fla. 4th DCA 1978) and Seguin v. Hauser Motor Company, 350 So.2d 1089 (Fla. 4th DCA 1977).